Title: From Thomas Jefferson to Francis Eppes, 17 December 1789
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Hors du monde Dec. 17. 1789.

I enclose you the letter to Mr. Wythe. We arrived here safely last night in eight hours and a half from your house, having been obliged by the lateness of our departure to come rather brisker than we would have chosen. However the horses were perfectly  well after it. We had got everything over the river before day light shut in. The girls are well except as to their colds which are much the same. Be so good as to remember the wild cherry trees and ray grass. Present me affectionately to Mrs. Eppes and the children and believe me to be Dear Sir Your sincere friend & servt.,

Th: Jefferson

